Exhibit 10.31

 

FIRST AMENDMENT (this “Amendment”), dated as of December 12, 2003, to the CREDIT
AGREEMENT dated as of February 8, 2002 (the “Credit Agreement”), among
AFTERMARKET TECHNOLOGY CORP., a Delaware corporation (the “Borrower”), the
several banks and financial institutions parties thereto (the “Lenders”),
JPMORGAN CHASE BANK, a New York banking corporation, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), J.P. MORGAN
SECURITIES INC. and CREDIT SUISSE FIRST BOSTON, as joint advisors, joint lead
arrangers and joint bookrunners, and CREDIT SUISSE FIRST BOSTON, as syndication
agent.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;

 

WHEREAS, the Borrower has requested that certain provisions of the Credit
Agreement be amended as set forth herein; and

 

WHEREAS, the Lenders are willing to agree to such amendments on the terms set
forth herein;

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the undersigned hereby agree as follows:

 

I.              Defined Terms.  Terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

II.            Amendment to Section 1.1.  Section 1.1 of the Credit Agreement is
hereby amended by inserting the following defined terms in their appropriate
alphabetical order:

 

““Aurora Stock Purchase Agreement”: the Stock Purchase Agreement, to be entered
into by the Borrower and Aurora after the First Amendment Effective Date and
prior to the date of the Public Tender Offer, pursuant to which Aurora shall
agree to sell and the Borrower shall agree to purchase the common stock of the
Borrower in an aggregate amount not to exceed $18,443,000 at a price per share
equal to the price per share of the Tendered Shares.

 

“Aurora UK Asset Sale Repurchase Amount”:  an aggregate amount not to exceed
30.74% of the UK Asset Sale Retained Amount; provided that such amount shall be
applied in accordance with the provisions of Section 8.8(v).

 

“First Amendment”:  the First Amendment, dated as of December 12, 2003, to this
Agreement.

 

“First Amendment Effective Date” the effective date of the First Amendment.

 

--------------------------------------------------------------------------------


 

“Public Tender Offer” a tender offer made by the Borrower to Persons other than
Aurora commenced after the First Amendment Effective Date and completed prior to
February 29, 2004, for its common stock, in an aggregate amount not to exceed
$41,557,000; provided that the aggregate amount of such tender offer may be
increased by an amount equal to 69.26% of the UK Asset Sale Retained Amount;
provided, further, that the Borrower shall have complied with the provisions of
Section 8.6(h) prior to effecting such increase.

 

“Tendered Shares” the aggregate amount of shares purchased by the Borrower
pursuant to the Public Tender Offer.

 

“UK Asset Sale” the sale of (i) all the outstanding capital stock of Borrower’s
subsidiary Aftermarket Technology (UK) Holdings Ltd., (ii) all the outstanding
capital stock of Aftermarket Technology (UK) Holdings Ltd.’s subsidiary
Automotive Developments Limited, or (iii) substantially all the operating assets
of the subsidiaries of Automotive Developments Ltd.

 

“UK Asset Sale Prepayment Amount” 50% of any Net Cash Proceeds received pursuant
to the UK Asset Sale.

 

“UK Asset Sale Retained Amount” a portion of the Net Cash Proceeds received
pursuant to the UK Asset Sale equal to the UK Asset Sale Prepayment Amount,
provided that there shall be no UK Asset Sale Retained Amount unless and until
the UK Asset Sale Prepayment Amount shall have been applied in accordance with
the provisions of Section 8.6(h).”

 

III.           Amendment of Definition of Consolidated EBITDA.  The definition
of Consolidated EBITDA in Section 1.1 of the Credit Agreement is hereby amended
by adding at the end thereof the following new sentence: “Solely for purposes of
determining compliance by the Borrower with the covenants set forth herein,
“Consolidated EBITDA” shall be defined to add-back, without duplication and to
the extent reflected as a charge in the statement of such Consolidated Net
Income, charges not described in the preceding sentence incurred during the
applicable period but prior to June 30, 2004 in an aggregate amount not to
exceed $10,300,000; provided that such charges shall not be added back to
Consolidated EBITDA for purposes of determining the Applicable Margin.”

 

IV.           Amendment of Definition of Consolidated Net Worth.  The definition
of Consolidated Net Worth in Section 1.1 of the Credit Agreement is hereby
amended by adding at the end thereof the following new clause (iii): “plus (iii)
an amount equal to the lesser of (x) the aggregate amount of cash Restricted
Payments made in accordance with the provisions of Section 8.8(a)(iv) and (y)
$60,000,000”

 

V.            Amendment of Definition of Pricing Grid.  The leverage ratios set
forth in the definition of Pricing Grid in Section 1.1 of the Credit Agreement
are hereby amended by (a) deleting “Greater than or equal to 2.50:1.00” and
inserting in lieu thereof “Greater than or equal to 2.00:1.00” and (b) deleting
“Less than 2.50:1.00, and greater than or equal to 1.50:1.00” and inserting in
lieu thereof “Less than 2.00:1.00, and greater than or equal to 1.50:1.00”.

 

2

--------------------------------------------------------------------------------


 

VI.           Amendment to Section 4.5.  Section 4.5 of the Credit Agreement is
hereby amended by deleting clause (b) in its entirety and substituting in lieu
thereof the following new clause (b):

 

“(b)         If, subsequent to the Closing Date, the Borrower or any of its
Subsidiaries shall receive Net Cash Proceeds from any Asset Sale, then 100% (or
in the case of the UK Asset Sale, the UK Asset Sale Prepayment Amount) of such
Net Cash Proceeds shall be applied on the first Business Day after receipt
thereof toward prepayment of the Term Loans and reduction of the Revolving
Commitments as set forth in subsection 4.5(f); provided that such Net Cash
Proceeds (other than the UK Asset Sale Prepayment Amount which shall be applied
toward prepayment of the Term Loans and reduction of the Revolving Commitments
as set forth in subsection 4.5(f)) shall not be required to be so applied to the
extent the Borrower delivers to the Administrative Agent a certificate that it
intends to use such Net Cash Proceeds to acquire fixed or capital assets for the
Borrower or any of its Subsidiaries within 330 days of receipt of such Net Cash
Proceeds, it being expressly agreed that any Net Cash Proceeds not so reinvested
shall be applied to prepay the Loans and permanently reduce the Commitments on
the date 330 days after the receipt thereof; and provided, further that such Net
Cash Proceeds (other than the UK Asset Sale Prepayment Amount which shall be
applied toward prepayment of the Term Loans and reduction of the Revolving
Commitments as set forth in subsection 4.5(f)) shall not be required to be so
applied until such Net Cash Proceeds not applied hereunder exceed $2,500,000 in
the aggregate, at which time all of such unapplied Net Cash Proceeds shall be
applied as set forth in subsection 4.5(f).”.

 

VII.          Amendment to Section 8.1.  Section 8.1 of the Credit Agreement is
hereby amended by

 

(a)           deleting the dates and ratios for March 31, 2004 through September
30, 2005 in clause (a) thereof and substituting in lieu thereof the following:

 

“March 31, 2004

3.00 to 1.00

 

 

June 30, 2004

3.00 to 1.00

 

 

September 30, 2004

2.75 to 1.00

 

 

December 31, 2004

2.50 to 1.00

 

 

March 31, 2005

2.25 to 1.00

 

 

June 30, 2005

2.25 to 1.00

 

 

September 30, 2005

2.25 to 1.00”,

 

(b)           deleting paragraph (c) thereof in its entirety and substituting
the following new paragraph (c) in lieu thereof :

 

3

--------------------------------------------------------------------------------


 

“(c)         Maintenance of Net Worth.  Permit the Consolidated Net Worth of the
Borrower at any time to be less than the sum of $175,000,000 plus 50% of the
cumulative sum of Consolidated Net Income for each fiscal quarter (if positive)
beginning after the First Amendment Effective Date and ended at or prior to such
time less the aggregate writeoff of intangible assets constituting goodwill
after the First Amendment Effective Date to the extent reflected in accordance
with GAAP on the financial statements of the Borrower delivered pursuant to
Section 7.1 for fiscal periods ending after the First Amendment Effective Date.”
and

 

(c)           deleting any references to “December 30” in Section 8.1 and
substituting, in each instance, in lieu thereof a reference to “December 31”.

 

VIII.        Amendment to Section 8.6.  Section 8.6 of the Credit Agreement is
hereby amended by deleting the word “and” at the end of paragraph (f) thereof,
deleting the period at the end of paragraph (g) thereof and substituting in lieu
thereof “; and” and adding at the end of such Section the following new
paragraph (h) to read in its entirety as follows:

 

“(h)         the UK Asset Sale; provided that the UK Asset Sale Prepayment
Amount shall be applied on the first Business Day after receipt thereof toward
prepayment of the Term Loans and reduction of the Revolving Credit Commitments
in accordance with subsection 4.5(f).”.

 

IX.           Amendment to Section 8.8.  Section 8.8(a) of the Credit Agreement
is hereby amended by deleting the word “and” at the end of clause (ii) thereof
and substituting a comma in lieu thereof, deleting the period at the end of
clause (iii) thereof and substituting in lieu thereof “and” and adding at the
end of such Section the following new clause (iv) to read in its entirety as
follows:

 

“(iv) make cash Restricted Payments to repurchase the Borrower’s common stock
prior to February 29, 2004, pursuant to (i) the Public Tender Offer and (ii) the
Aurora Stock Purchase Agreement; provided that (x) such repurchase is funded
from available cash other than proceeds of Indebtedness, including proceeds from
any Revolving Credit Loan, (y) immediately after giving effect to such
repurchase there shall be at least $35,000,000 of unused Revolving Credit
Commitments and (z) any available cash not used prior to February 29, 2004 in
connection with such repurchase shall not be available for additional
repurchases after such date other than in accordance with the provisions of
Sections 8.8(a)(i) and 8.8(a)(ii).

 

(v) make cash Restricted Payments to repurchase the Borrower’s common stock
after the First Amendment Effective Date and prior to June 30, 2005, pursuant to
(A) open market purchases of such common stock by the Borrower in an aggregate
amount not to exceed the UK Asset Sale Retained Amount minus the aggregate
amount of the Aurora UK Asset Sale Repurchase Amount used to repurchase the
common stock of the Borrower from Aurora in accordance with the terms of this
Section 8.8(a)(v) and (B) the purchase from Aurora of the common stock of the
Borrower in an aggregate amount not to exceed the Aurora UK Asset Sale
Repurchase Amount; provided that (w) the UK Asset Sale has occurred, (x) such
repurchase is funded solely from the UK Asset Sale Retained Amount and is not
funded from any proceeds of Indebtedness, including proceeds from any Revolving
Credit Loan, (y) immediately after giving effect to such repurchase there shall
be at least $35,000,000 of unused Revolving Credit

 

4

--------------------------------------------------------------------------------


 

Commitments and (z) the Borrower shall have complied with the provisions of
Section 8.6(h) prior to effecting any such repurchase”.

 

X.            Effective Date.  This Amendment shall become effective on the date
(the “Effective Date”) on which (a) the Borrower, the Administrative Agent and
the Required Lenders under the Credit Agreement shall have duly executed and
delivered to the Administrative Agent this Amendment, (b) the Administrative
Agent shall have received opinions of outside and in-house counsel to the
Borrower in form satisfactory to the Administrative Agent, (c) the
Administrative Agent shall have received an executed certificate of officers of
the Borrower in form satisfactory to the Administrative Agent  as to such
matters as the Administrative Agent may request, (d) the Administrative Agent
shall have received all fees required to be paid in connection herewith,
including, for the benefit of each Required Lender who shall have duly executed
and delivered to the Administrative Agent this Amendment, an amendment fee in an
amount equal to 0.20% of such Lender’s Commitment Percentage immediately after
giving affect hereto and (e) each of the repayment and the reduction described
in Articles XI and XII, respectively, shall concurrently be effected.

 

XI.           Repayment of Term Loans.  Immediately upon the Effective Date, the
Borrower shall prepay $20,000,000 in aggregate principal amount of Term Loans,
to be applied in accordance with the provisions of Section 4.5(f) of the Credit
Agreement.

 

XII.         Reduction of Revolving Credit Commitment.  Immediately upon the
Effective Date, the Revolving Credit Commitments shall automatically be reduced
on such date by $10,000,000, such reduction to be made, and any related actions
to be performed, in accordance with the provisions of the second sentence of
Section 4.5(f) of the Credit Agreement.

 

XIII.        Representations and Warranties.  The Borrower hereby represents and
warrants that (a) each of the representations and warranties in Section 5 of the
Credit Agreement shall be, after giving effect to this Amendment, true and
correct in all material respects as if made on and as of the Effective Date
(unless such representations and warranties are stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date) and (b) after
giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing.

 

XIV.        No Other Amendments; Confirmation.  Except as expressly amended
hereby, the provisions of the Credit Agreement are and shall remain in full
force and effect.

 

XV.         Governing Law.  This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

 

XVI.        Counterparts.  This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  This Amendment may be delivered by facsimile transmission of the
relevant signature pages hereof.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

 

AFTERMARKET TECHNOLOGY CORP.

 

 

 

 

 

 

 

By:

 

/s/ Barry C. Kohn

 

 

Name:

Barry C. Kohn

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, as
Administrative Agent and as a Lender

 

 

 

 

 

 

 

By:

 

/s/ Robert P. Kellas

 

 

Name:

Robert P. Kellas

 

Title:

Vice President

 

--------------------------------------------------------------------------------